Tlie opinion of the Court was delivered by
Fenner, J.
This is a suit for levee work done by plaintiffs under contract with defendant.
The answer admits the contract, but denies that the work contracted for had been completed or that the amount of work claimed in the petition had been done, or that proper credits had been allowed for advances and supplies.
The evidence adduced by plaintiffs fully establishes the claim in every particular to the extent allowed by the judgment.
The defendant offers no evidence except:
1. A document purporting to be the estimate of W. H. Mitchell, signing as United States Engineer, which was objected to on the ground that the document was not proved either as to signature or capacity, and objection sustained.
2. A document purporting to be a copy of a letter alleged to be from Erwin & Riley to one Gordon; objected to on the ground that the original letter is the best evidence, and objection sustained.
3. An account of defendant against Erwin & Riley, which was admitted to the extent of the debits shown to have been admitted by plaintiffs.
Defendant excepted to these rulings of the court, but they are mani festly correct.
The defense is thus left without any support.
Judgment affirmed at appellant’s cost.